Citation Nr: 1715856	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-28 429	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left eye disability.
      
2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964 and from October 1964 to January 1981, which included service during the Vietnam Era.  For his service, he received the Navy Unit Commendation, Meritorious Unit Commendation, Armed Forces Expeditionary Medal, National Defense Service Medal, Good Conduct Medal, and Sea Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In November 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that his left eye disability was caused by the left eye injury he sustained in service.  See February 2010 Veteran's Application for Compensation and/or Pension.  According to him, he sustained the eye injury while he was stationed in Corpus Christi, Texas.  He was on a tarmac looking for trash that needed to be picked up when an airplane started its engine causing a small sheet of metal to hit him in the eye.  As a result, he went to sick call and subsequently received medical attention at a naval air station hospital in Corpus Christi, Texas.  After a careful review of the claims file, the Board notes there are no treatment records from any naval air station hospital in Corpus Christi, Texas, much less a request for the same.

In August 2016, the Veteran was afforded a VA examination with respect to this claim.  See August 2016 VA Examination Report.  Following examination, the VA examiner noted diagnoses of bilateral wet age-related macular degeneration and bilateral pseudophakia due to cataracts.  Notably, with respect to the left eye, the VA examiner indicated he had a chorioretinal scar, central scotoma due to macular scarring, and profound vision loss in his left eye.  In opining that it was less likely than not the wet age-related macular degeneration of the left eye was incurred in or caused by service, the VA examiner noted the Veteran's family history of macular degeneration (mother) and his prolonged history of smoking that significantly increased his risk of developing the condition.  With respect to the cataracts, the VA examiner opined they were also not likely to be associated with his service.  However, the VA examiner did not provide any supporting rationale.

Although the VA examiner noted the Veteran's report of the in service left eye injury in Section II: Medical History of the VA Examination Report, there is no indication the VA examiner considered it in rendering an opinion.  Thus, the Board must find the VA examiner disregarded his account of the in service injury.  See August 2016 VA Examination Report; see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that it is impermissible for a medical examiner to ignore a veteran's lay assertions of sustaining an injury in service).  As a result, the August 2016 VA examination is inadequate to adjudicate this claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).
 
With respect to the Veteran's diabetes mellitus, he initially submitted that it was caused by herbicide agent exposure during his service in the waters surrounding the Republic of Vietnam aboard the USS Coral Sea.  See June 2015 Hearing Transcript.  As a consequence of his diabetes mellitus, he claims that he has peripheral neuropathy of his bilateral lower extremities.

Although the Veteran served during the Vietnam Era, there is no dispute that he did not serve on land in Vietnam, serve aboard a vessel operating in the inland waterways, or that the conditions of his service involved visitation on land.  See June 2015 Hearing Transcript; March 2010 Statement in Support of Claim; M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, § C.3.e.  Rather, he served in the blue waters off the coast of Vietnam.  Id.  In the Board's November 2015 decision, the Board explicitly found there was no competent and credible evidence that substantiated his claim that he was exposed to an herbicide agent in service.  See November 2015 Board Decision.  Since the November 2015 Board Decision, no new evidence has been associated with the claims file to the contrary.  Consequently, the Board maintains there is no competent and credible evidence to substantiate his claim that he was exposed to an herbicide agent in service.

Nonetheless, the Veteran contends that his diabetes mellitus is related to his service.  Upon reviewing the claims file, the Board notes that an April 1977 Chronological Record of Medical Care among his service treatment records (STRs) reveals that he presented at a naval medical center complaining of nervousness when hungry; occipital headaches; polyuria; polyphagia; weight gain over 30 pounds in the past year; and polydipsia.  At that time, an assessment of rule out diabetes was indicated.  However, the remainder of his STRs is silent as to any continued complaints of a similar nature or a diagnosis.  In fact, the Veteran was not formally diagnosed with diabetes mellitus until several years post-separation.  See July 2016 VA Examination Report (noting a diagnosis of diabetes mellitus in 1986); cf. November 1994 Nashville VA Medical Center Discharge Summary (noting a diagnosis of diabetes mellitus in July 1994).

In furtherance of this claim, the Veteran was afforded a VA examination in July 2016.  See July 2016 VA Examination Report.  Upon examination, the VA examiner confirmed his diagnosis of diabetes mellitus.  However, the VA examiner opined that it was less likely than not the claimed diabetes mellitus was caused by or related to service.  In support of the opinion, the VA examiner cited the absence of objective medical evidence to support the Veteran's claim that his disability is related to any in service treatment.  Of import, the VA examiner did not reference the April 1977 Chronological Record of Medical Care.  Therefore, it appears the VA examiner's opinion may have been based on incomplete and/or incorrect facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

Additionally, the Board notes a September 1994 Nashville VA Medical Center Consultation Sheet indicates he may have previously received treatment for diabetes mellitus from the Fort Campbell VA Medical Center.  However, records from Fort Campbell VA Medical Center are not associated with the claims file nor is there a request for the same.

For the foregoing reasons, a remand is necessary to obtain additional pertinent treatment records as well as adequate addendum opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran provide or authorize the VA to obtain treatment records from all naval air station hospitals and/or health clinics in Corpus Christi, Texas.

2. Request treatment records from Fort Campbell VA Medical Center.

3. Once the above-requested development has been completed, to the extent possible, return his claims file to the August 2016 VA eye examiner for an addendum opinion.  If the August 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or more) the Veteran's wet age-related macular degeneration of the left eye was caused by or is otherwise related to his claimed in service injury.

b. Opine as to whether it is at least as likely as not (50 percent probability or more) the cataracts in his left eye were caused by or were otherwise related to his claimed in service injury.

c. In rendering an opinion, the examiner should discuss the chorioretinal scar, central scotoma, and profound vision loss associated with the Veteran's left eye noted in the August 2016 VA examination.

d. For purposes of rendering an opinion, the examiner should accept the Veteran's lay statements regarding his in service left eye injury as credible.

4. Once the above-requested development has been completed, to the extent possible, return his claims file to the July 2016 VA diabetes mellitus examiner for an addendum opinion.  If the July 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or more) the Veteran's diabetes mellitus had its onset during his active duty service.

i. If the diabetes mellitus did not have its onset in service, opine as to whether, it is at least as likely as not (50 percent probability or more) it was caused by or is otherwise related to his active duty service.

ii. In rendering an opinion, the examiner should discuss the April 1977 Chronological Record of Medical Care found among his STRs.

5. Once the addendum opinions have been rendered, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




